



arroyoofferletter1017_image1.gif [arroyoofferletter1017_image1.gif]
COCA-COLA PLAZA
ATLANTA, GEORGIA


BRIAN J. SMITH                                 ADDRESS REPLY TO:
PRESIDENT                                     P.O. BOX 1734
EUROPE, MIDDLE EAST AND AFRICA GROUP                                ATLANTA, GA
30301
            
__________


404-676-9818
                             FAX: 404-598-9818
brismith@coca-cola.com


October 17, 2018


Manuel Arroyo    
Mexico City, MX




Dear Manuel,


We are delighted to confirm your promotion as President, Asia Pacific Group to
job grade 22G with an effective date of January 1, 2019. You will report to me.
The information contained in this letter provides details of your promotion.


•
Your principal place of assignment will be Singapore. Your employer in Singapore
will be Pacific Refreshments Pte. Ltd.



•
If you have not done so already, you will formally separate from any local
employer in your home country.  We will be providing you with documentation
relating to that separation shortly.



•
Your annual base salary for your new position will be $525,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive is 125% of annual base salary. The
actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors. The plan may
be modified from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program.  Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position, and based upon your leadership
potential to impact the Company’s future growth.  As a discretionary program,
eligibility criteria, award






--------------------------------------------------------------------------------



opportunity levels, the award timing, frequency, size and mix of award vehicles
are variable. 


•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. Because this represents an increase from your prior target level, you
will have an additional 2 years, or until December 31, 2024, to meet your
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.



•
You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to $10,000 annually, subject to taxes and withholding.

•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
To support your transition to Singapore, you will participate in the Global
Mobility Policy and be provided standard benefits of that program. In addition,
the Company will continue to pay for schooling and related fees incurred in
Spain for your children for the remainder of the current school year. The
Company will also reimburse for up to three additional business class tickets
for you to travel to Spain to visit your family during this time. The duration
and type of assignment are contingent upon the business needs of the Company
provided suitable performance standards are maintained. The Code of Business
Conduct, Confidentiality Agreements, or any other document related to knowledge
you acquire of Company business or conducting business remain in effect during
international assignment.



•
If you have not already done so, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, as well as the Agreement
Covering Inventions, Discoveries, Copyrightable Material, Trade Secrets, and
Confidential Information, effective immediately.



•
This letter is provided as information and does not constitute an employment
contract.



Manuel, I feel certain that you will continue to find challenge, satisfaction
and opportunity in this role and as we continue our journey during this
important time.







--------------------------------------------------------------------------------







Sincerely,


/s/ Brian Smith


Brian Smith


c:    Jason Gibbins
Executive Compensation
Executive Services
Global Mobility








I, Manuel Arroyo, accept this offer:






Signature:     _____/s/ Manuel Arroyo_________________






Date:         _____10/17/2018______________________









